DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 					Election/Restrictions
Applicant’s election of Species I, Figures 2B-5B, claims 1-15 in the reply filed on 09/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 8-19 and 21-23 are currently pending in this application, with claim7 being cancelled.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “wherein the strap guide comprises a first protrusion on the rear of the boot upper, and a second protrusion on the front of the boot upper”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 17-19 and 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Clancy et al. (Pub. No. US 2009/0083996) in view of Sink (US 5,471,769) and Berthet et al. (Pub. No. US 2011/0088283). With respect to claim 1, Clancy discloses footwear article for watersports (106, see figure 6 and paragraph [0046]) comprising; a sole (301), a vamp (area of the upper 304 covering the instep) in connection with the sole and an upper (area of the upper 304 including ankle collar 306) and closure fastener 610)  fixed with the vamp and the sole; a lacing system (secondary fastener 610 could be another type of fastener including lacing) disposed on the upper, the lacing system comprises a lace (explicit to lacing systems), a first set of anchor points and a second set of anchor points (explicit to lacing systems); said lacing system is disposed on an outer side of the upper a (see figure 6 which has the secondary fastener 610 on the outside of the upper) and at least one of the vamp and the upper comprises a textured surface (a front side of article of upper 304 may be associated with front gripping members 652. Likewise, a rear side of upper 304 may include rear gripping members 650), and an upper comprises a strap (338, see figure 6) adapted to extend around at least the perimeter of the upper. Clancy does not disclose the lacing system being configured such that the lace crosses over itself fewer than six times between anchor points in the closed configuration. Berthet discloses a lacing system comprising a lace (31, see figures 3-4), a first set of anchor points (connections 38-41 can be comprised of hooks or keepers, such as open guides, see figure 4) and a second set of anchor points (connections 34-.
	Clancy as modified by Berthet does not disclose wherein the upper is formed with a first protrusion and a second protrusion adapted to form a strap 
guide, such that the strap guide is adapted to restrict movement of the strap; and wherein the first protrusion is positioned on the front of the upper and the second protrusion is formed on the rear of the upper such that the lace system is positioned between the first and second protrusions. Sink discloses an article of footwear wherein the upper is formed with a first protrusion that is positioned on the front of the upper (the protrusion is located on the instep next to the opening of the upper, which is considered to be the front of the upper) and a second protrusion that is formed on the rear of the upper (the protrusion is located on the heel area of the upper which is considered the rear of the upper. It would have been obvious to one of ordinary skill in the art to provide first a first protrusion positioned on the front of the upper of Clancy/Berthet and second protrustion positioned on the rear of the upper of Clancy/Berthet as taught by Sink to guide 
	With respect to claims 2-6 & 8, the combination of Clancy/Berthet/Sink, discloses wherein the upper is integrally formed with the vamp; wherein the textured surface comprises a plurality of protrusions and is adapted to mate with a hiking strap (generally, gripping members 650 and 652 may be made of any material. Preferably, gripping members 650 and 652 are made of a material such as rubber that helps to increase traction. Additionally, gripping members 650 and 652 may have any shape. In this preferred embodiment, gripping members 650 and 652 have hemispherical shape. With this preferred arrangement, gripping members 650 and 652 may be used to increase traction between article of footwear 106 and various components of boat 106 (see FIG. 1). In some cases, gripping members 650 and 652 may provide increased traction with cross bar 114 and another surface of boat 106); wherein the sole comprises a slip-resistance an outsole 301; wherein at least one rubber layer (the support 
	With respect to claims 17-18 and 21, Clancy/Berthet/Sink discloses wherein the protrusion (guide wall 58, see figures 1 & 4 of Sink) is of a thickness which is equal to or greater than the thickness of the strap; wherein the strap guide (60) comprises two protrusions (58, see figures 1 and 4 of Sink) 
	With respect to claim 16, it would have been obvious to one of ordinary skill in the art to modify the shape of the protrusions since it has been held that such a modification would have involved a mere change in the size and shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy in view of Sink (US 5,471,769). With respect to claim 9, Clancy, discloses a footwear article (see figures 6 and comprising; a sole (301) connected to an upper (304) forming a boot; the upper defining an opening into a cavity of the boot for receiving a foot of a user (see figure 6 where extendable portion 630 is attached to the top of the upper); a top surface of the boot comprising a textured surface (generally, gripping members 650 and 652 may be made of any material. Preferably, gripping members 650 and 652 are made of a material such as rubber that helps to increase traction. Additionally, gripping members 650 and 652 may have any shape. In this preferred embodiment, gripping members 650 and 652 have hemispherical shape. With this preferred arrangement gripping members 650 and 652 may be used to increase traction between article of footwear 106 and various components of boat 106 (see FIG. 1). In some cases, gripping members 650 and 652 may provide increased .
	With respect to claims 10-11 and 14-15, the combination of Clancy/Sink discloses the strap is adapted to extend around at least the perimeter of the .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clancy/Sink as applied to claims 9-11 and 14-15 above and further in view of Neale (Pub. No. US 2013/0174391). Clancy/Sink as modified above discloses all the limitations of the claims except for wherein the lace system comprises a lace formed from at least one elastomeric fiber and wherein the lace system comprises a first set of tensioning points on a first segment of the upper, and a .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clancy/Berthet/Sink as applied to claim 1 above, and further in view of Ruban  (Pub. No. US 2008/0016717). Clancy/Barthet/Sink as modified above discloses all the limitations of the claims except for the anchor points to be a loop formed by a folded material and fixed to the upper. Ruban discloses a plurality of anchor points that can be made by a loop formed by a folded material and fixed to the upper. Therefore, it would have been obvious to one of ordinary skill in the art to make to substitute the anchor points of Clancy/Barthet/Sink with a loop as taught by Ruban, the claim would have been obvious because the substitution of one . 
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
With the first protrusion position on the front upper and the second protrusion positioned on the rear of the upper, the combination of Clancy/Berthet/Sink will have an upper edge in contact with both the first and second protrusion of the strap guide. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/11/2022